ATTORNEY GENERAL OF TEXAS
                                           GREG       ABBOTT


                                             December 8, 2014



Mr. Steven E. Watson                                      Opinion No. GA-1093
Palo Pinto County Auditor
Post Office Box 159                                       Re: Authority of a third party, pursuant to
Palo Pinto, Texas 76484                                   contract under article 103.0031 of the Code of
                                                          Criminal Procedure, to make changes to a
                                                          court's docket, documents, or records
                                                          (RQ-1206-GA)

Dear Mr. Watson:

        You ask three questions related to whether certain attorneys or vendors may be allowed
to notate or amend specific court documents. 1 Article 103.0031 of the Code of Criminal
Procedure authorizes a commissioners court to "enter into a contract with a private attorney or a
public or private vendor for the provision of collection services" for unpaid fines and fees. TEX.
CODE CRIM. PROC. ANN. art. 103.003l(a) (West 2006). You explain that many of these attorneys
or vendors "either maintain copies of the court's records on their own computer systems or have
direct electronic access to the court's records." Request Letter at 2. You further explain that
"some vendors are able to ... make notes in the court's records, update status codes, and in some
instances, make substantive changes to the court's records." Id.

        Related to these arrangements between counties and third parties, you first ask "what
constitutes court records and a court docket." Id. at 5. Both of the terms "court record" and
"court docket" can have various meanings depending on the context in which they are used. The
common understanding of "court record" is "the official report of proceedings in a case,
including the filed papers, a verbatim transcript of the trial or hearing (if any), and tangible
exhibits." BLACK'S LAW DICTIONARY 1387 (9th ed. 2009); see also Tex. R. Civ. P. 76a(2)
(defining "court records" to include "all documents of any nature filed in connection with any
matter before any civil court" for purposes of sealing court records). Common understandings of
"docket" include both a "formal record [of] all the proceedings and filings in a court case" and a
"schedule of pending cases." BLACK'S LAW DICTIONARY 552 (9th ed. 2009). In line with the


        1
          See Letter from Steven E. Watson, Palo Pinto Cnty. Auditor, to Honorable Greg Abbott, Tex. Att'y Gen.
at 4 (June 12, 2014), https://www.texasattomeygeneral.gov/opin ("Request Letter").
Mr. Steven E. Watson - Page 2                        (GA-1093)



former definition, article 45.017 of the Code of Criminal Procedure requires justice and
municipal courts to keep a "docket" that contains a list of information, including the "style and
file number of each criminal action," "the nature of the offense charged," and the date and nature
of the proceedings that follow. TEX. CODE CRIM. PROC. ANN. art 45.017(a) (West 2006); see
also Tex. R. Civ. P. 26, 507.3(a) (requiring courts to keep civil dockets containing similar
information). Apart from official dockets, courts may also keep "schedule" dockets that serve as
administrative instruments for the court. See Tex. Att'y Gen. Op. No. GA-1035 (2014) at 4
(explaining that a schedule docket is not a "record" for purposes of certain confidentiality
statutes). Due to the various meanings of the terms "court record" and "court docket" depending
on their context, it is impossible to provide a single definition that will apply in all instances.
Furthermore, it is unclear whether the specific documents about which you ask would be
considered either court records or a court docket in any given context.

        Your second question asks whether a private attorney or vendor may "make informative,
but non-subStantive notes or changes, such as status codes, to the court's records or docket."
Request Letter at 5. Section 37.10 of the Penal Code makes it a criminal offense to tamper with
a governmental record, which includes a court record. TEX. PENAL CODE ANN. §§ 37.01(2)(A),
.lO(a) (West Supp. 2014). "Court record," for purposes of section 37.10, is defined as a "decree,
judgment, order, subpoena, warrant, minutes, or other document issued by a court." Id.
§ 37.01(1). To the extent that information in an official "court record" is being changed "without
the court's knowledge or involvement," such activity would likely be prohibited by section
37.10. 2 Request Letter at 2; see TEX. PENAL CODE ANN. § 37.10 (West Supp. 2014); see also
TEX. CODE CRIM. PROC. ANN. art 45.017(a) (West 2006) (requiring the judge or clerk of the
court to "keep" the docket). Courts, however, are given wide discretion in managing their
dockets, and a reviewing court will not interfere with the exercise of that discretion absent a
showing of a clear abuse of discretion. Clanton v. Clark, 639 S.W.2d 929, 931 (Tex. 1982).
Allowing private attorneys or vendors with whom the county has contracted for collections
services to make notations about the status of collections efforts on court documents would likely
fall within a court's broad discretion in managing the docket.

        Your final question asks whether a contract for collection services impliedly allows non-
judicial personnel to change entries in the court's documents. Request Letter at 5. Whether a
specific contract allows such changes would require review of that contract, which is outside the
purview of an attorney general opinion. Tex. Att'y Gen. Op. No. GA-0883 (2011) at 4. As
discussed above, however, a contract entered into pursuant to article 103.0031 of the Code of
Criminal Procedure could allow private attorneys and vendors to make changes to court
documents used jointly by the county and the collection services provider to communicate
information related to collection efforts, so long as those changes are authorized by the court.

        2
         Whether any specific conduct amounts to a violation of a criminal statute will require a factual inquiry and
is beyond the scope of an attorney general opinion. Tex. Att' y Gen. Op. No. GA-0760 (2010) at 3.
Mr. Steven E. Watson - Page 3               (GA-1093)



                                      SUMMARY

                       Section 37.10 of the Penal Code prohibits tampering with
               governmental records, which include court records. To the extent
             , that information in an official court docket is being changed
               without the court's knowledge or involvement, such activity would
               likely be prohibited by section 37.10.

                      Allowing private attorneys or vendors with whom the
              county has contracted for collections services to make notations
              about the status of collections efforts on court documents would
              likely fall within a court's broad discretion in managing the docket.




                                            GREG ABBOTT
                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee